First Cal 8-K Exhibit 99.1 For further Information: At the Company:At PondelWilkinson: Ron SantarosaRobert Jaffe 805-322-9333310-279-5969 Corporate Headquarters Address: 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 FIRST CALIFORNIA REPORTS 2 WESTLAKE VILLAGE, Calif., October 21, 2010 – First California Financial Group, Inc. (Nasdaq:FCAL), the holding company of First California Bank, today reported consolidated financial results for the third quarter ended September 30, 2010.The company also announced that it will host a conference call later today at 11 a.m. Pacific (2:00 p.m. Eastern) to review its financial results. For the 2010 third quarter, net income was $64,000 versus a net loss of $136,000 for the same quarter of the prior year.Preferred dividends were $312,500 for both the third quarter of 2010 and 2009.Net loss available to common shareholders was $248,500, or $0.01 per share, compared with $448,500, or $0.04 per share, for the 2009 third quarter. “During the third quarter, we continued to grow our top line revenue, improved our net interest margin and lowered operating expenses,” said C. G. Kum, President and Chief Executive Officer.“Given current economic conditions, our focus remains on making sound, safe business decisions and building our brand to position First California for the eventual return to a more normal business environment.” 2010 Third Quarter Financial Highlights: ▪ Net interest income grew 3 percent to $11.1 million from $10.8 million for the 2010 second quarter; ▪ Net interest margin rose to 3.46 percent from 3.40 percent for the 2010 second quarter; ▪ Operating expenses declined $783,000 to $9.1 million from $9.9 million for the 2010 second quarter; ▪ The allowance for loan losses was $16.5 million, comparable to the 2010 second quarter; ▪ Core deposits remained strong at 77 percent of total deposits at September 30, 2010; ▪ Tangible book value per common share increased slightly to $3.65 at September 30, 2010 from $3.64 at June 30, 2010. Asset Quality Nonaccrual loans increased to $22.4 million at September 30, 2010 from $13.2 million at June 30, 2010.The increase primarily reflects the addition of two loans representing the bank’s participation in shared national credits, aggregating $12.4 million; and a reduction from the full payment received on a $4.5 million completed residential construction loan.Since year-end 2009 however, nonaccrual loans declined $17.6 million from $40.0 million at December 31, 2009. Foreclosed properties at the end of the 2010 third quarter were about the same as the 2010 second quarter at $27.9 million as sales approximated additions.At year-end 2009, foreclosed properties were $4.9 million; the increase primarily occurred in the 2010-second quarter with the addition of a completed commercial construction project.Non-performing assets (foreclosed properties, nonaccrual loans and loans 90 days past due and accruing) to total assets was 3.36 percent at September 30, 2010 compared with 2.82 percent at June 30, 2010 and 3.09 percent at December 31, 2009. The allowance for loan losses stood at $16.5 million at the end of the 2010 third quarter compared with $16.4 million at the end of the 2010 second quarter.As a percentage of total loans, the allowance was 1.80 percent of First California Financial Group, Inc.
